DETAILED ACTION
This Office action is in response to the Amendment filed on 01 September 2022.  Claims 1, 3-10, and 17-20 are pending in the application.  Claim(s) 2, 11-16 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Morooka US PG pub. 20200098767 A1, newly cited.
With respect to claim 1, Morooka discloses word line layers (24, fig. 3) and insulating layers (23, fig. 3) that are alternatingly stacked along a vertical direction (z direction, fig. 3) perpendicular to a substrate (20, fig. 3) of the semiconductor device; and a channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) that extends through the word line layers (24, fig. 3) and the insulating layers (23, fig. 3) along the vertical direction (z direction, fig. 3), the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) including: a barrier layer (25, fig. 3 and fig. 4) extending in the vertical direction (z direction, fig. 3) through ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3), a charge trapping layer (26/27, fig. 3 and fig. 4) formed over an inner surface of the barrier layer (25, fig. 3 and fig. 4), a tunneling layer (28, fig. 3 and fig. 4) formed over an inner surface of the charge trapping layer (26/27, fig. 3 and fig. 4), and a channel layer (29, fig. 3 and fig. 4) arranged over an inner surface of the tunneling layer (28, fig. 3 and fig. 4) and partitioned into channel layer (26/27, fig. 3 and fig. 4) sections each extending in the vertical direction (z direction, fig. 3) through the ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3), wherein a cross-section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) that is perpendicular to the vertical direction (z direction, fig. 3) includes the channel layer (29, fig. 3 and fig. 4) sections spaced apart from each other, and the barrier layer (25, fig. 3 and fig. 4) is continuous at an outer surface of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) in the cross- section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4).  
With respect to claim 5, Morooka discloses wherein the tunneling layer (28, fig. 3 and fig. 4) is partitioned into tunneling layer (28, fig. 3 and fig. 4) sections each extending in the vertical direction (z direction, fig. 3) through the ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3), the charge trapping layer (26/27, fig. 3 and fig. 4) is partitioned into charge trapping layer (26/27, fig. 3 and fig. 4) sections each extending in the vertical direction (z direction, fig. 3) through the ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3), the tunneling layer (28, fig. 3 and fig. 4) sections are spaced apart from one another by a dielectric layer (31, fig. 3 and fig. 4) in the cross section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4), the charge trapping layer (26/27, fig. 3 and fig. 4) sections are spaced apart from one another by the dielectric layer (31, fig. 3 and fig. 4) in the cross section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4), and the barrier layer (25, fig. 3 and fig. 4) continuously surrounds the charge trapping layer (26/27, fig. 3 and fig. 4) sections and the dielectric layer (31, fig. 3 and fig. 4) in the cross section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4).  
With respect to claim 6, Morooka discloses wherein: a first channel layer (29, fig. 3 and fig. 4) section of the channel layer (29, fig. 3 and fig. 4) sections is positioned along a first tunneling layer (28, fig. 3 and fig. 4) section of the tunneling layer (28, fig. 3 and fig. 4) sections, and the first tunneling layer (28, fig. 3 and fig. 4) section of the tunneling layer (28, fig. 3 and fig. 4) sections is positioned along a first charge trapping layer (26/27, fig. 3 and fig. 4) section of the charge trapping layer (26/27, fig. 3 and fig. 4) sections.  
With respect to claim 7, Morooka discloses wherein the cross-section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) has one of an oval profile, a star profile, a trefoil profile, or a quatrefoil profile (as shown in figure 4).  
With respect to claim 17, Morooka discloses an array region and a staircase region (as shown in figure 2 an array region and a staircase region) that are positioned adjacent each other and formed in a stack of alternating word line layers (24, fig. 3) and insulating layers (23, fig. 3) that is formed over a substrate (20, fig. 3) of the semiconductor device; a channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) that is disposed in the array region and extends through the stack along a vertical direction (z direction, fig. 3) perpendicular to the substrate (20, fig. 3), the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) including: a barrier layer (25, fig. 3 and fig. 4) extending in the vertical direction (z direction, fig. 3) through ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3), a charge trapping layer (26/27, fig. 3 and fig. 4) formed over an inner surface of the barrier layer (25, fig. 3 and fig. 4), a tunneling layer (28, fig. 3 and fig. 4) formed over an inner surface of the charge trapping layer (26/27, fig. 3 and fig. 4), and a channel layer (29, fig. 3 and fig. 4) arranged over an inner surface of the tunneling layer (28, fig. 3 and fig. 4) and partitioned into channel layer (29, fig. 3 and fig. 4) sections each extending in the vertical direction (z direction, fig. 3) through the ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3); and word line contacts formed in the staircase region (as shown in figure 2 an array region and a staircase region), the word line contacts extending from the word line layers (24, fig. 3) of the staircase region (as shown in figure 2 an array region and a staircase region) along the vertical direction (z direction, fig. 3), wherein a cross-section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) that is perpendicular to the vertical direction (z direction, fig. 3) includes the channel layer (29, fig. 3 and fig. 4) sections spaced apart from one another, and the barrier layer (25, fig. 3 and fig. 4) is continuous at an outer surface of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) in the cross- section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4).  
With respect to claim 20, Morooka discloses wherein the tunneling layer (28, fig. 3 and fig. 4) is partitioned into tunneling layer (28, fig. 3 and fig. 4) sections each extending in the vertical direction (z direction, fig. 3) through the ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3), the charge trapping layer (26/27, fig. 3 and fig. 4) is partitioned into charge trapping layer (26/27, fig. 3 and fig. 4) sections each extending in the vertical direction (z direction, fig. 3) through the ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3), the tunneling layer (28, fig. 3 and fig. 4) sections are spaced apart from one another by a dielectric layer (31, fig. 3 and fig. 4) in the cross section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4),  the charge trapping layer (26/27, fig. 3 and fig. 4) sections are spaced apart from one another by the dielectric layer (31, fig. 3 and fig. 4) in the cross section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4), and the barrier layer (25, fig. 3 and fig. 4) continuously surrounds the charge trapping layer (26/27, fig. 3 and fig. 4) sections and the dielectric layer (31, fig. 3 and fig. 4) in the cross section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morooka US PG pub. 20200098767 A1, newly cited.
With respect to claim 8, Morooka discloses cross-section of the channel structure (25, 26/27, 28, 29, fig. 4) have a ratio with a first long axis and first short axis (vertical axis and 45 degree axis as shown in figure 4) however Morooka did not discloses wherein a ratio of a first long axis of the cross-section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) and a first short axis of the cross-section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) is in a range of 1/2 to 3/5.  However, ratio of the axis range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 9, Morooka discloses wherein a first pair of the channel layer (29, fig. 3 and fig. 4) sections are separately arrange along the first long axis (vertical axis, fig. 4) of the cross-section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4).  
With respect to claim 10, Morooka discloses wherein a second pair of the channel layer (29, fig. 3 and fig. 4) sections are separately arranged along a second long axis (horizonal axis as shown in figure 4) of the cross-section.  

Allowable Subject Matter
Claims 3-4 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Morooka US PG pub. 20200098767 A1 is related to semiconductor memory devices. Morooka teaches word line layers (24, fig. 3) and insulating layers (23, fig. 3) that are alternatingly stacked along a vertical direction (z direction, fig. 3) perpendicular to a substrate (20, fig. 3) of the semiconductor device; and a channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) that extends through the word line layers (24, fig. 3) and the insulating layers (23, fig. 3) along the vertical direction (z direction, fig. 3), the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) including: a barrier layer (25, fig. 3 and fig. 4) extending in the vertical direction (z direction, fig. 3) through ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3), a charge trapping layer (26/27, fig. 3 and fig. 4) formed over an inner surface of the barrier layer (25, fig. 3 and fig. 4), a tunneling layer (28, fig. 3 and fig. 4) formed over an inner surface of the charge trapping layer (26/27, fig. 3 and fig. 4), and a channel layer (29, fig. 3 and fig. 4) arranged over an inner surface of the tunneling layer (28, fig. 3 and fig. 4) and partitioned into channel layer (26/27, fig. 3 and fig. 4) sections each extending in the vertical direction (z direction, fig. 3) through the ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3), wherein a cross-section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) that is perpendicular to the vertical direction (z direction, fig. 3) includes the channel layer (29, fig. 3 and fig. 4) sections spaced apart from each other, and the barrier layer (25, fig. 3 and fig. 4) is continuous at an outer surface of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) in the cross- section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4). However, Morooka fails to teach the channel layer sections are spaced apart from one another by a dielectric layer, and the tunneling layer continuously surrounds the channel layer sections and the dielectric layer in the cross-section of the channel structure, as recited in claim 3, and Morooka fails to teach partitioned into tunneling layer sections each extending in the vertical direction through the ones of the word line layers and insulating layers, the tunneling layer sections are spaced apart from one another by a dielectric layer in the cross section of the channel structure, and the charge trapping layer continuously surrounds the tunneling layer sections and the dielectric layer in the cross section of the channel structure, as recited in claim 4.  
Morooka teaches an array region and a staircase region (as shown in figure 2 an array region and a staircase region) that are positioned adjacent each other and formed in a stack of alternating word line layers (24, fig. 3) and insulating layers (23, fig. 3) that is formed over a substrate (20, fig. 3) of the semiconductor device; a channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) that is disposed in the array region and extends through the stack along a vertical direction (z direction, fig. 3) perpendicular to the substrate (20, fig. 3), the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) including: a barrier layer (25, fig. 3 and fig. 4) extending in the vertical direction (z direction, fig. 3) through ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3), a charge trapping layer (26/27, fig. 3 and fig. 4) formed over an inner surface of the barrier layer (25, fig. 3 and fig. 4), a tunneling layer (28, fig. 3 and fig. 4) formed over an inner surface of the charge trapping layer (26/27, fig. 3 and fig. 4), and a channel layer (29, fig. 3 and fig. 4) arranged over an inner surface of the tunneling layer (28, fig. 3 and fig. 4) and partitioned into channel layer (29, fig. 3 and fig. 4) sections each extending in the vertical direction (z direction, fig. 3) through the ones of the word line layers (24, fig. 3) and insulating layers (23, fig. 3); and word line contacts formed in the staircase region (as shown in figure 2 an array region and a staircase region), the word line contacts extending from the word line layers (24, fig. 3) of the staircase region (as shown in figure 2 an array region and a staircase region) along the vertical direction (z direction, fig. 3), wherein a cross-section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) that is perpendicular to the vertical direction (z direction, fig. 3) includes the channel layer (29, fig. 3 and fig. 4) sections spaced apart from one another, and the barrier layer (25, fig. 3 and fig. 4) is continuous at an outer surface of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4) in the cross- section of the channel structure (25, 26/27, 28, 29, fig. 3 and fig. 4). However, Morooka fails to teach the channel layer sections are arranged over an inner surface of the tunneling layer and spaced apart from one another by a dielectric layer, and the tunneling laver continuously surrounds the channel laver sections and the dielectric laver in the cross-section of the channel structure, as recited in claim 18, and Morooka fail to teach the tunneling layer is partitioned into tunneling layer sections each extending in the vertical direction through the ones of the word line layers and insulating layers the tunneling laver sections are spaced apart from one another by a dielectric layer in the cross section of the channel structure, and  the charge trapping layer continuously surrounds the tunneling layer sections and the dielectric layer in the cross section of the channel structure, as recited in claim 19.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822